Motion for an enlargement of time granted only insofar as to extend the defendant’s time to serve and file the record on appeal and his appellant’s points to and including October 10, 1962, with notice of argument for the November, 1962 Term of this court, said appeal to be argued or submitted when reached. In all other respects the motion is denied. Motion for an order directing that the District Attorney, New York County, furnish defendant-appellant without charge two certified copies of all minutes and any other proceedings of the Grand Jury, and for other relief, denied in all respects. Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.